Order entered November 2, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00129-CR
                              No. 05-21-00130-CR

                  VICTORIA IFEANYI ANWUZIA, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law No. 1
                             Rockwall County, Texas
                 Trial Court Cause Nos. CR16-0886 & CR16-0887

                                    ORDER

         Before the Court is the State’s October 29, 2021 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the State’s

brief due by November 29, 2021. We DIRECT the Clerk to place these appeals at

issue.

                                            /s/   LANA MYERS
                                                  JUSTICE